Butler App. Nos. CA2000-07-140 and CA2000-07-141. This cause is pending before the court as an appeal from the Court of Appeals for Butler County. Upon consideration of the motion of amicus curiae, American Family Association of Ohio, to participate in oral argument scheduled for April 10, 2002,
IT IS ORDERED by the court that the motion of amicus curiae to participate in oral argument be, and hereby is, granted, and amicus curiae may present oral argument within the time usually allotted to appellee.